DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/29/2021 has been entered.

Preliminary Remarks
This is a reply to the amendments filed on 09/23/2021, in which, claims 1 and 10 are amended. Claims 1-12, 16-21, 23-24, and 27-28 remain pending in the present application with claims 1, 10, and 24 being independent claims.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Response to Arguments
Applicant's argument filed on 09/23/2021 with respect to amended claims 1 and 10 and previously presented claim 24 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 16-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over McEldowney (US 20110298918 A1, hereinafter referred to as “McEldowney”) in view of Kanamori (US 20150256733 A1, hereinafter referred to as “Kanamori”).
Regarding claim 1, McEldowney discloses a method of obtaining a three-dimensional image of an object, comprising: 
generating light in a first circular or elliptical polarization state using a light source (see McEldowney, paragraph [0012]: “optical elements on the illumination portion of a 
directing the light in the first circular or elliptical polarization state onto an object to be imaged (see McEldowney, paragraph [0038]: “Optics 615 create a random or systematic light pattern 622 to illuminate a target such as user 18. The reflected illumination radiation 624 is collected by a collection lens 625 and a filter 635, which directed the reflected, filtered image to a detector 690”); 
receiving a reflected portion of the light from the object (see McEldowney, paragraph [0042]: “As illustrated in FIG. 4, illumination radiation is provided by the laser diode and converted collimated illumination radiation by the collimating lens. A linear polarizer converts the collimated illumination radiation to polarized illumination radiation 652 and the quarter wave plate creates circularly polarized illumination radiation which is dispersed by the diffractive optics 615 and is directed at 652 to a target such as user 10. Any reflection 617 of the circularly polarized beam which returns to the circular polarization element 650 is blocked by the circular polarization element.”); and
spatially separating the reflected portion of the light into a first reflected portion in the first polarization state and a second reflected portion in a second polarization state that is orthogonal to the first circular or elliptical polarization state (see McEldowney, paragraph [0042]: “Reflected illumination radiation 603 which results from circularly polarized illumination radiation incident on diffractive optics 615 will have a circular polarization of opposite handedness—that is, right handed polarized illumination radiation will be reflected as left handed polarized radiation 655. When the oppositely polarized reflected beam impinges on the circular polarizer 650, transmission through 
Regarding claim 1, McEldowney discloses all the claimed limitations with the exception of detecting at least the first reflected portion of the light using a detector arrangement that matches the light source by detecting circularly or elliptically polarized light; and generating image information from the detected first reflected portion.
Kanamori from the same or similar fields of endeavor discloses detecting at least the first reflected portion of the light (see Kanamori, paragraph [0078]: “a polarization imaging device that receives returning light including circularly polarized light reflected by the object”) using a detector arrangement (see Kanamori, paragraph [0082]: “processing unit that detects a condition of the object”) that matches the light source by detecting circularly or elliptically polarized light (see Kanamori, paragraph [0089]: “the object may instead be illuminated with circularly or elliptically polarized light in which a component polarized in the first direction and a component polarized in the second direction that crosses the first direction are combined together with a certain phase therebetween”); and 
generating image information from the detected first reflected portion (see Kanamori, paragraph [0078]: “the first polarization image being obtained by causing the returning light”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Kanamori with the teachings as in McEldowney. The motivation for doing so would ensure the system 
Regarding claim 2, the combination teachings of McEldowney and Kanamori as discussed above also disclose the method of claim 1, wherein detecting at least the first reflected portion of the light includes detecting the first and second reflected portions of the light and generating image information includes generating image information from the detected first and second reflected portions of the light (see Kanamori, paragraph [0113]: “returning light 107 that is reflected by the object is divided into two components along two optical paths by a beam splitter 109. The two components into which the returning light 107 has been divided are received by two 
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 3, the combination teachings of McEldowney and Kanamori as discussed above also disclose the method of claim 1, wherein spatially separating the reflected portion of the light includes spatially separating the reflected portion of the light using a circular or elliptical polarization beamsplitter (see Kanamori, paragraph [0167]: “Each of the two types of linearly polarized light is divided into two light components by a beam splitter 109 along optical paths”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 4, the combination teachings of McEldowney and Kanamori as discussed above also disclose the method of claim 1, wherein directing the light in the first circular or elliptical polarization state includes generating the light from a single source and manipulating the light so that it is in the first circular or elliptical polarization state using one or more optical elements (see McEldowney, paragraph [0042]: “A linear polarizer converts the collimated illumination radiation to polarized illumination radiation 652 and the quarter wave plate creates circularly polarized illumination radiation which is dispersed by the diffractive optics 615 and is directed at 652 to a target such as user”).
The motivation for combining the references has been discussed in claim 1 above.
 claim 5, the combination teachings of McEldowney and Kanamori as discussed above also disclose the method of claim 4, wherein the one or more optical elements include an optical retarder (see Kanamori, paragraph [0138]: “The illumination unit in which the polarization plane is rotated is not limited to those including light source segments as described above, and a polarization phase shifter, such as a variable retarder, which utilizes the property of liquid crystal may instead be used”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 6, the combination teachings of McEldowney and Kanamori as discussed above also disclose the method of claim 2, wherein the light in the first and second circular or elliptical polarization states are located at a common wavelength (see Kanamori, paragraph [0249]: “a prism 5106 divides light incident thereon into four types of light components W1, W2, W3, and W4 having the same wavelength distribution”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 7, the combination teachings of McEldowney and Kanamori as discussed above also disclose the method of claim 2, wherein the light in the first and second circular or elliptical polarization states are located at different wavelengths (see McEldowney, paragraph [0041]: “the circular polarization structure 605 comprises a linear polarization element followed by a quarter wave plate. A linear polarizing filter followed by a quarter-wave plate, whose slow and fast axes are at 45° to the axis of the 
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 8, the combination teachings of McEldowney and Kanamori as discussed above also disclose the method of claim 1, wherein the light is structured light that projects a predetermined pattern (see McEldowney, paragraph [0019]: “the capture device 20 may use a structured light to capture depth information. In such an analysis, patterned light (i.e., light displayed as a known pattern such as grid pattern or a stripe pattern) may be projected onto the scene”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 9, the combination teachings of McEldowney and Kanamori as discussed above also disclose the method of claim 1, wherein the imaging information includes a difference between the first and second circular or elliptical polarization states (see Kanamori, paragraph [0078]: “a processing unit that performs image processing on the basis of a difference between a sum of the first polarization image and the fourth polarization image and a sum of the second polarization image and the third polarization image”).
The motivation for combining the references has been discussed in claim 1 above.
Claim 10 is rejected for the same reasons as discussed in claim 1 above. In addition, the combination teachings of McEldowney and Kanamori as discussed 
a circular or elliptical polarization beamsplitter (see Kanamori, paragraph [0167]: “Each of the two types of linearly polarized light is divided into two light components by a beam splitter 109 along optical paths”), arranged to spatially separate the light reflected from an object into a first reflected portion in the first circular or elliptical polarization state and a second reflected portion in the second circular or elliptical polarization state, the first and second circular or elliptical polarization states being orthogonal to one another (see McEldowney, paragraph [0042]: “Reflected illumination radiation 603 which results from circularly polarized illumination radiation incident on diffractive optics 615 will have a circular polarization of opposite handedness—that is, right handed polarized illumination radiation will be reflected as left handed polarized radiation 655. When the oppositely polarized reflected beam impinges on the circular polarizer 650, transmission through the circular polarizer will be blocked. Any light reflected from the diffractive optical element surfaces will then be converted back to linear polarized light but in an orientation orthogonal to the original orientation”); 
a detector (see Kanamori, paragraph [0082]: “processing unit that detects a condition of the object”) that matches the light source by detecting at least the first reflected portion of the light in the first circular or elliptical polarization state (see Kanamori, paragraph [0089]: “the object may instead be illuminated with circularly or elliptically polarized light in which a component polarized in the first direction and a 
an image processor (see Kanamori, paragraph [0064]: “A polarization image processing apparatus”).
The motivation for combining the references has been discussed in claim 1 above.
Claim 11 is rejected for the same reasons as discussed in claim 2 above.
Regarding claim 12, the combination teachings of McEldowney and Kanamori as discussed above also disclose the imaging system of claim 10, wherein the circular or elliptical polarization beamsplitter includes a semi-reflecting thin film that reflects light in the first circular or elliptical polarization state and transmits light in the second circular or elliptical polarization state (see Kanamori, paragraph [0167]: “The two types of circularly polarized light are emitted toward and reflected by the object, and return to the camera side as partially polarized returning light in which the degree of polarization is reduced. In accordance with the state of circular polarization of the circularly polarized illumination light, clockwise circularly polarized light 2504 and counterclockwise circularly polarized light 2505 alternately return. The returning light passes through an objective lens 108, and is alternately converted into two types of linearly polarized light having orthogonal polarization directions by a λ/4 plate 2506. The λ/4 plate 2506 is arranged such that optical axes, which are an F-axis (fast or advanced axis) and an S-axis (slow or delayed axis), thereof are at an angle of 45° with respect to the polarizing filters at the imaging device side. Each of the two types of linearly polarized light is divided into two light components by a beam splitter 109 along optical paths. The light 
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 16, the combination teachings of McEldowney and Kanamori as discussed above also disclose the imaging system of claim 11, wherein the detector arrangement includes a polarization sensitive focal plane array having first pixels that detect light in the first circular or elliptical polarization state and second pixels that detect light in the second circular or elliptical polarization states (see Kanamori, paragraph [0185]: “As illustrated in FIG. 25A, an imaging unit according to the present embodiment includes a four-output color separation prism 3902 which divides light incident thereon into four components of respective wavelength ranges, and four monochrome polarization imaging devices 3903 arranged on optical paths of the components into which the incident light is divided”).
The motivation for combining the references has been discussed in claim 1 above.
Claim 17 is rejected for the same reasons as discussed in claim 6 above.
Claim 18 is rejected for the same reasons as discussed in claim 7 above.
Regarding claim 19, the combination teachings of McEldowney and Kanamori as discussed above also disclose the imaging system of claim 18, wherein the detector arrangement includes a polarization sensitive focal plane array having first pixels that detect light at a first wavelength in the first circular or elliptical polarization state and second pixels that detect light at a second wavelength in the second circular or elliptical 
The motivation for combining the references has been discussed in claim 1 above. 
Regarding claim 20, the combination teachings of McEldowney and Kanamori as discussed above also disclose the imaging system of claim 10, wherein the at least one light source includes a single light source generating linearly polarized light and one or more optical elements for converting the linearly polarized light to circularly polarized light or elliptically polarized light (see Kanamori, paragraph [0170]: “The variable retarder is an example of a variable phase shift element that is arranged so as to allow the returning light that returns from the object to pass therethrough, the variable phase shift element operating in a first mode and a second mode alternately, the returning light being converted into light in a first state of polarization that is polarized in a first direction in the first mode and being converted into light in a second state of polarization that is polarized in a second direction in the second mode, the second direction being orthogonal to the first direction. More specifically, in the case where the circularly polarized illumination light L is clockwise, the voltage applied to the variable retarder 
The motivation for combining the references has been discussed in claim 1 above.
Claim 21 is rejected for the same reasons as discussed in claim 5 above.
Regarding claim 23, the combination teachings of McEldowney and Kanamori as discussed above also disclose the imaging system of claim 10, wherein the at least one light source includes a structured illuminator (see Kanamori, paragraph [0166]: “The light sources 103 are structured such that light source elements that emit linearly polarized light having a polarization plane at 0° and light source elements that emit linearly polarized light having a polarization plane at 90° are alternately arranged in a circular pattern”).
The motivation for combining the references has been discussed in claim 1 above.
Claims 24, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Berman (US 6982829 B1, hereinafter referred to as “Berman”) in view of Sato (US 20060098283 A1, hereinafter referred to as “Sato”), and further in view of Kanamori.
Regarding claim 24, Berman discloses a circular or elliptical beamsplitter (see Berman, Column 3, lines 38-41: “The prism assembly 200 includes 3 polarizing 
the thin film including a cholesteric liquid crystal polymer thin film layer and a nematic liquid crystal polymer thin film layer (see Berman, Column 2, lines 54-64: “FIG. 1B thereof, there is illustrated the interaction of unpolarized white light with various thin layers of cholesteric liquid crystal. The variation of cholesteric layer illustrated in FIG. 1B can be called “right hand green”. In this case, the molecular structure of the cholesteric is such that the layer transmits green left hand circularly polarized light. Green right hand circularly polarized light is specularly reflected. Blue and red light of both polarizations are transmitted. The width of the reflective band (bandwidth) of the cholesteric material is determined as follows”). 
Regarding claim 24, Berman discloses all the claimed limitations with the exception of a first prism including an input face, an output face and an oblique face; a second prism including an output face and an oblique face, the oblique face of the second prism being coupled to the oblique face of the first prism; a semi-reflecting thin film disposed between the oblique face of the first prism and the oblique face of the second prism, the semi-reflecting thin film being configured to reflect light in a first circular or elliptical polarization state and transmit light in a second circular or elliptical polarization state, the first and second circular or elliptical polarization states being orthogonal to one another, wherein light received through the input face in a selected waveband and incident on the input face at a non-zero angle of incidence is split into two beams into the first and second circular or elliptical polarization states.
Sato from the same or similar fields of endeavor discloses a first prism including an input face, an output face and an oblique face (see Sato, paragraph [0025]: “a polarization beam splitter including a first glass prism formed from a pole-like member having side faces which include first and second end faces each of which functions as an incoming face or an outgoing face of light and an opposing face”); 
a second prism including an output face and an oblique face, the oblique face of the second prism being coupled to the oblique face of the first prism (see Sato, paragraph [0025]: “a second glass prism formed from a pole-like member having side faces which include first and second end faces each of which functions as an incoming face or an outgoing face of light and an opposing face”); and
a semi-reflecting thin film disposed between the oblique face of the first prism and the oblique face of the second prism, the semi-reflecting thin film (see Sato, paragraph [0010]: “A multilayer optical thin film is laminated by vapor deposition on the adhered faces and performs polarization splitting”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Sato with the teachings as in Berman. The motivation for doing so would ensure the system to have the ability to use the system and method disclosed in Sato to create polarization elements on a separate transparent or semi-transparent substrate wherein the separate substrate or integrated layer may also have anti-reflection coatings applied to maximize transmission or to minimize stray light to provide a contrast between desired polarization states and undesired polarization states thus using semi-reflecting thin film disposed between the oblique face of the first prism and the oblique face of the second 
Regarding claim 24, the combination teachings of Berman and Sato as discussed above disclose all the subject matter of the claimed invention with the exceptions of being configured to reflect light in a first circular or elliptical polarization state and transmit light in a second circular or elliptical polarization state, the first and second circular or elliptical polarization states being orthogonal to one another, wherein light received through the input face in a selected waveband and incident on the input face at a non-zero angle of incidence is split into two beams into the first and second circular or elliptical polarization states.
Kanamori from the same or similar fields of endeavor discloses being configured to reflect light in a first circular or elliptical polarization state and transmit light in a second circular or elliptical polarization state, the first and second circular or elliptical polarization states being orthogonal to one another, wherein light received through the input face in a selected waveband and incident on the input face at a non-zero angle of incidence is split into two beams into the first and second circular or elliptical polarization states (see Kanamori, paragraph [0167]: “The two types of circularly polarized light are emitted toward and reflected by the object, and return to the camera side as partially polarized returning light in which the degree of polarization is reduced. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Kanamori with the teachings as in Berman and Sato. The motivation for doing so would ensure the system to include a beam splitter as disclosed in Kanamori to divide each of two types of linearly porarized light into two light components using beamsplitter wherein the two types of circularly polarized light are emitted toward and reflected by the object, and return to the camera side as partially polarized returning light in which the degree of polarization is reduced; to alternately return clockwise circularly polarized light 2504 and counterclockwise circularly polarized light in accordance with the state of circular polarization of the circularly polarized illumination light wherein the returning light passes through an objective lens and is alternately converted into two types of linearly polarized light having orthogonal polarization directions thus reflecting light in a first 
Regarding claim 27, the combination teachings of Berman, Sato, and Kanamori as discussed above also disclose the beamsplitter of claim 24, wherein the thin film includes a cholesteric liquid crystal polymer (see Berman, Column 2, lines 39-40: “The cholesteric layers are generally thin layers of cholesteric liquid crystal”).
The motivation for combining the references has been discussed in claim 24 above.
Regarding claim 28, the combination teachings of Berman, Sato, and Kanamori as discussed above also disclose the beamsplitter of claim 24, wherein the thin film includes a multilayer cholesteric and/or nematic liquid crystal polymer thin film and/or a polarizer thin film (see Berman, Column 4, lines 24-28: “construction of a cholesteric based pathlength matched beam splitting device, such as cholesteric based beam splitter 250 if contructed as a pathlength matched beamsplitter (the polarizing element of the PBS being replaced with one or more cholesteric layers)”).
The motivation for combining the references has been discussed in claim 24 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212. The examiner can normally be reached Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484 

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484